EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT

(the "Agreement") is made as of the 1st day of January, 2002, by and between
INLAND COMMERCIAL PROPERTY MANAGEMENT, INC., an Illinois corporation (the
"Company"), and D. SCOTT CARR (the "Executive").



RECITALS

:



A. The Company is a property management company serving as the property manager
for properties owned by its sole stockholder, Inland Real Estate Corporation
("IREC"), a real estate investment trust which owns, operates and acquires
neighborhood retail centers and community centers within a 400 mile radius of
its headquarters in Oak Brook, Illinois (the "Business").

B. Executive has served as the Company's President and supervisor of leasing,
marketing and management personnel since July, 1994. While serving as an
employee, Executive has demonstrated certain unique and particular talents and
abilities with regard to the Company's Business.

C. The Company is desirous of assuring itself of the availability of the talents
and abilities of Executive, by entering into a written employment agreement with
Executive on the terms and conditions contained herein.

D. Executive is desirous of continuing to provide services to the Company on the
terms and conditions herein.

NOW, THEREFORE

, in consideration of the foregoing and the agreements, covenants and conditions
set forth herein, Executive and the Company hereby agree as follows:




EMPLOYMENT

Employment

.

The Company hereby employs Executive, and Executive hereby accepts employment,
upon the terms and conditions set forth in this Agreement. Effective as of
January 1, 2002 (the "Effective Date"), Executive shall serve as the Company's
President and supervisor of leasing, marketing and management personnel, with
duties commensurate with the position and such other duties and responsibilities
as assigned from time to time by the Company.

In addition, Executive shall provide advice, consultation and services to any
other entities controlled by, the Company, IREC or their respective affiliates
(individually an "Affiliate" collectively the "Affiliates"), as may be requested
by the Company from time to time.

Activities and Duties During Employment

. Executive represents and warrants to the Company that he is free to enter into
this agreement with the Company and to perform his obligations hereunder.
Executive agrees:

to faithfully serve and further the interests of the Company in every lawful
way, giving honest, diligent, loyal and cooperative service to the Company and
its Affiliates;

to comply with all reasonable rules and policies which the Company may adopt
from time to time, by the Company, IREC or the Affiliates; and

to devote all of his business time, attention and efforts to the faithful and
diligent performance of his services to the Company, IREC and the Affiliates.


TERM

Term/Renewal

. The term of employment under this Agreement shall commence on the Effective
Date and shall last for a period of two (2) years (the "Initial Term"). This
Agreement shall be renewed for consecutive one-year terms by written notice of
the Company not less than twenty (20) days prior to the expiration of the then
current term. The term of Executive's employment hereunder may also be
terminated as provided in Section 2.2 (the Initial Term, as it may be extended
or terminated, is herein referred to as the "Employment Term").

Termination

. The Employment Term, Executive's employment and, except as provided herein,
the obligations of each party may be terminated as follows:

By the Company immediately for Cause (as hereinafter defined).

By the Company immediately without Cause.

Automatically, without the action of either party, upon the death of Executive.

By either party upon a determination of Total Disability (as hereinafter
defined) of Executive.

Voluntarily by Executive.

By Executive, immediately for Good Reason (as hereinafter defined).

By the Company, upon a "Change of Control" (as such terms are hereinafter
defined) that results in a termination of the Executive within the remaining
term of the Agreement or a one-year period after the occurrence of the event
giving rise to the Change of Control, whichever is less.

Definitions of "Cause," "Total Disability," Good Reason" and "Change of Control"

.

For the purpose of this Agreement, "Cause" shall mean:

conduct amounting to fraud, embezzlement or illegal misconduct in connection
with Executive's duties under this Agreement or as an employee of the Company;

conduct that the Company reasonably believes has brought the Company into
substantial public disgrace or disrepute;

failure of Executive to perform his duties hereunder as reasonably directed by
the Company after the Company provides written notice to the Executive of the
failure to perform; provided that Executive shall have ten (10) business days
following receipt of the notice to cure the failure to perform;

Executive's actions or omissions constitute gross negligence or willful
misconduct; or

any other material breach of this Agreement or any other agreement to which
Executive and the Company are a party or any material breach of any written
policy adopted by the Company concerning conflicts of interest, standards of
business conduct or fair employment practices and any other similar matter,
provided that the Company has provided written notice of the breach to Executive
and Executive has failed to cure the breach within ten (10) days of receiving
notice.

For purposes of this Agreement, "Total Disability" shall mean the Executive's
failure or inability to substantially perform his duties hereunder due to
accident or illness for a period totaling six (6) months (whether or not
consecutive) during any period of twelve (12) months. The determination of
whether a Total Disability has occurred shall be based on the determination of a
physician mutually acceptable to the Company and Executive. If the Company and
Executive do not agree on the selection of a physician, then each party shall
select a physician who shall then collectively select a physician. Nothing
herein shall limit Executive's right to receive any payments to which Executive
may be entitled under any disability or employee benefit plan of the Company or
under any disability or insurance policy or plan. During a period of Total
Disability prior to termination hereunder, Executive shall continue to receive
his full compensation (including base salary) and benefits.

For purposes of this Agreement, "Good Reason" shall mean any of the following
events which the Company fails to cure within ten (10) days following receipt of
written notice from Executive detailing the basis of the alleged breach:

the Company requires Executive to relocate his principal residence to a location
outside the Chicago Metropolitan Area; and

a material failure by the Company to perform its obligations under this
Agreement.

For purposes of this Agreement, "Change of Control" shall mean:

the independent members of IREC's board of directors, as of the date of this
Agreement, fail to constitute a majority of the independent members of IREC's
board or the non-independent members of IREC's board of directors, as of the
date of this Agreement, fail to constitute a majority of the non-independent
members of IREC's board; provided, however, that any individual becoming a
member of IREC's board, who at the time of their election to the board, is an
employee of The Inland Group, Inc. ("TIGI") shall be treated as if he or she
were a member of IREC's board as of the date of this Agreement. A person is
considered to be "independent" under IREC's governing documents if he or she:
(A) is not affiliated with TIGI or any of its affiliates; (B) does not serve as
a director for more than two real estate investment trusts organized by TIGI and
its affiliates; (C) performs no other services for IREC except as director; and
(D) does not own more than ten percent (10%) of IREC's issued and outstanding
common stock;

the disposition of all, or substantially all, of IREC's assets; or

the termination and liquidation of IREC.


COMPENSATION AND BENEFITS

Compensation

.

Base Salary

. During the first year of the Initial Term, the Company shall pay Executive a
base salary of One Hundred and Thirty-Five Thousand Dollars ($135,000.00).
During the second year of the Initial Term, the Company shall pay Executive a
base salary of One Hundred Thirty-Eight Thousand Two Hundred Forty Dollars
($138,240.00) (the base salary paid during the Initial Term is referred to
hereinafter as the "
Base Salary
"). At the expiration of the Initial Term, and provided that the Agreement is
renewed by the Company, again at the expiration of a renewal term, the Company
shall adjust Executive's Base Salary on terms and conditions to be agreed to by
both parties with regards to salary.



Annual Incentive Bonus

. The Company shall, in addition to Executive's Base Salary for the relevant
year, pay Executive an incentive bonus payable within one hundred twenty (120)
days of the end of the relevant fiscal year, in accordance with the formula set
forth on
Exhibit A
, attached hereto and made a part hereof (the
"Annual Incentive Bonus"
).



Long Term Grant Restricted Shares

. So long as the Employment Term has not been terminated for any reason, on each
anniversary of the Effective Date, Executive shall receive shares of the common
stock of IREC subject to the restrictions and in accordance with the schedule
set forth on
Exhibit B
attached hereto and made a part hereof ("
Long Term Grant Restricted Shares
"). The restrictions on the shares shall lapse in accordance with the provisions
of
Exhibit B
of this Agreement.



Payment

. All Base Salary due to Executive during the relevant year hereunder shall be
payable at such times and in such manner as the Company pays its executive level
employees; except that any payment relating to the termination of Executive that
is due hereunder, shall be paid as a lump sum payment within fifteen (15) days
of such termination.

Business Expenses

.

Reimbursement

. The Company shall reimburse Executive for all ordinary and necessary business
expenses incurred by him in connection with performing his duties hereunder.



Accounting

. Executive shall provide the Company with an accounting of his expenses, which
accounting shall clearly reflect which expenses were incurred for proper
business purposes in accordance with the policies adopted by the Company, IREC
or the Affiliates, and as such are reimbursable by the Company. Executive shall
provide the Company with such other supporting documentation and other
substantiation of reimbursable expenses as will conform to Internal Revenue
Service or other requirements. All such reimbursements shall be payable by the
Company to Executive within a reasonable time after receipt by the Company of
appropriate documentation therefore.



Other Benefits

. The Company shall provide Executive with such retirement benefits and group
health and other insurance coverage at such levels and on such terms as
described in IREC's Employee Handbook.

Compensation upon Termination

. If Executive's employment hereunder is terminated in accordance with the
provisions of Article II, the Company shall provide Executive with the
compensation and benefits described herein, in lieu of any severance under any
severance plan that the Company, IREC or the Affiliates may then have in effect,
and subject to setoff for any amounts owed by Executive to the Company, IREC or
the Affiliates by reason of any contract, agreement, promissory note, advance,
loan document or failure to return property, as follows:

Upon Termination for Death or Total Disability

. If this Agreement and Executive's employment hereunder is terminated by reason
of his death or Total Disability, under
Sections 2.2 (c) or (d)
, then within fifteen (15) days of the date of termination the Company will pay
to Executive:



any Base Salary that has been accrued but not paid as of the date of termination
(the "Accrued Base Salary");

any compensation for unused vacation days accrued as of the termination date in
an amount equal to his Base Salary multiplied by a fraction, the numerator of
which is the number of accrued unused vacation days and the denominator of which
is 360 (the "Accrued Vacation Payment");

any expenses incurred by him prior to the date of termination that are subject
to reimbursement pursuant to this Agreement (the "Accrued Reimbursable
Expenses");

any accrued and vested benefits required to be provided upon death or Total
Disability by the terms of any Company sponsored benefit plans or programs (the
"Accrued Benefits"), together with any benefits required to be paid or provided
in the event of Executive's death or Total Disability under applicable law; and

either the prorated portion of the Annual Incentive Bonus that Executive
received for the fiscal year prior to termination, or if the termination occurs
in the first year of the Initial Term, then the prorated portion of the Annual
Incentive Bonus as if the target bonus was received for that year (the "Accrued
Bonus").

In addition, if Executive's employment is terminated under this Section 3.5(a),
any Long Term Grant Restricted Shares issued to Executive under this Agreement
shall immediately vest and shall no longer be subject to forfeiture by
Executive.

Upon Termination by Company for Cause or Voluntarily by Executive

. If Executive's employment is terminated by the Company for Cause or if
Executive voluntarily terminates employment with the Company under
Sections 2.2 (a) or (e)
, within fifteen (15) days of the date of such termination, the Company will pay
Executive the:



Accrued Base Salary;

Accrued Vacation Payment;

Accrued Reimbursable Expenses; and

Benefits, together with any benefits required to be paid or provided under
applicable law.

In addition, if Executive's employment is terminated under this Section 3.5(b),
any Long Term Grant Restricted Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive.

Upon Termination by the Company Without Cause or by Executive for Good Reason

. If Executive's employment is terminated by the Company without Cause or by
Executive for Good Reason under
Sections 2.2 (b) or (f)
, the Company will pay Executive:



the Accrued Base Salary;

the Accrued Vacation Payment;

the Accrued Reimbursable Expenses;

the Accrued Benefits, together with any benefits required to be paid or provided
under applicable law;

an amount equal to 1.0 times the sum of: (A) Executive's then current Base
Salary; plus (B) an amount equal to the Annual Incentive Bonus which was paid to
Executive for the fiscal year immediately preceding the year of termination (or
if the termination occurs in the first year of the Initial Term, then the Annual
Incentive Bonus as if the target bonus was received for that year); plus (C) the
Long Term Grant Restricted Shares granted to Executive for the fiscal year
immediately preceding the year of termination (or if the termination occurs in
the first year of the Initial Term, then the number of Long Term Grant
Restricted Shares as if the target share award was received for that year);
provided, however, that the payment to Executive pursuant to this Section 3.5
(c)(vi) shall in no event exceed an amount which would cause Executive to
receive an "excess parachute payment" as defined in the Internal Revenue Code of
1986, as amended (the "Code"); and

any Accrued Bonus.

In addition, if Executive's employment is terminated under this Section 3.5(c),
any Long Term Grant Restricted Shares issued to Executive under this Agreement
shall immediately vest and shall no longer be subject to forfeiture by
Executive.

Upon Termination by Company Upon a Change of Control

. If Executive's employment is terminated by the Company within three years of a
Change of Control under
Section 2.2 (g)
, the Company will pay Executive:



the Accrued Base Salary;

the Accrued Vacation Payment;

the Accrued Reimbursable Expenses;

the Accrued Benefits;

the Accrued Bonus; and

an amount equal to 1.5 times the sum of: (A) Executive's then current Base
Salary; plus (B) an amount equal to the Annual Incentive Bonus which was paid to
Executive for the fiscal year immediately preceding the year of termination (or
if the termination occurs in the Initial Term, then the Annual Incentive Bonus
as if the target bonus was received for that year); plus (C) the Long Term Grant
Restricted Shares granted to Executive for the fiscal year immediately preceding
the year of termination (or if the termination occurs in the Initial Term, then
the Long Term Grant Restricted Shares as if the target share award was received
for that year); provided, however, that the payment to Executive pursuant to
this Section 3.5 (d)(vi) shall in no event exceed an amount which would cause
Executive to receive an "excess parachute payment" as defined in the Code.

In addition, if Executive's employment is terminated under this Section 3.5(d),
any Long Term Grant Restricted Shares issued to Executive under this Agreement
shall immediately vest and shall no longer be subject to forfeiture by
Executive. Also, Executive's benefits, including health, dental and life
insurance, will be extended at Company's cost for a period of two years or until
Executive becomes employed by a third party.

Cessation of Rights and Obligations: Survival of Certain Provisions

. All of the respective rights, duties, obligations and covenants of the
parties, as set forth herein, shall, except as specifically provided herein to
the contrary, cease and become of no further force or effect as of the date of
said termination, and shall only survive as expressly provided for herein on the
date this Agreement expires or is terminated for any reason.

Employment Agreement; Release of Claims

. This Agreement supersedes any prior agreements (oral or written) that may
exist between the parties and any prior agreements (oral or written) shall be
void and of no further effect. In consideration of the promises contained
herein, and as a natural inducement to the Company to enter into this Agreement,
Executive hereby releases and forever discharges the Company and its officers,
directors, employees, investors, shareholders, affiliates and agents from, and
agrees not to sue any of these parties concerning any and all actions,
liabilities, and other claims for relief and remuneration whatsoever, arising
out of, or in any way connected with Executive's employment by the Company prior
to the date of this Agreement, including all matters in equity, contract, tort
or pursuant to statute, whether presently known or unknown, suspected or
unsuspected that Executive may possess, provided nothing herein shall be deemed
to waive or release any claim:

for indemnification that Executive may have under the IREC's Third Amended and
Restated Articles of Amendment or by-laws; or

to enforce this Agreement.


CONFIDENTIALITY AND NON-COMPETE AGREEMENT

Non-Disclosure of Confidential Information

. Executive hereby acknowledges and agrees that the duties and services to be
performed by Executive under this Agreement are special and unique and that as a
result of his employment by the Company hereunder Executive has developed over
time and will acquire, develop and use information of a special and unique
nature and value that is not generally known to the public or to the Company's
industry, including but not limited to, certain records, secrets, documentation,
software programs, price lists, ledgers and general information, employee
records, mailing lists, client lists, client profiles, prospective customer or
client lists, accounts receivable and payable ledgers, financial and other
records of the Company, IREC or the Affiliates, information regarding its
clients or principles, and other similar matters (all such information being
hereinafter referred to as "Confidential Information"). Executive further
acknowledges and agrees that the Confidential Information is of great value to
the Company and that the restrictions and agreements contained in this Agreement
are reasonably necessary to protect the Confidential Information and the
goodwill of the Company, IREC or the Affiliates. Accordingly, Executive hereby
agrees that:

Executive will not, during the Employment Term or at any time thereafter,
directly or indirectly, except in connection with Executive's performance of his
duties under this Agreement, or as otherwise authorized in writing by the
Company for the benefit of the Company, IREC or any Affiliate, divulge to any
person, firm, corporation, limited liability company or organization,
(individually a "Third Party" collectively the "Third Parties"), or use or cause
or authorize any Third Party to use, the Confidential Information, except as
required by law; and

Upon the termination of the Employment Term for any reason whatsoever, Executive
shall deliver or cause to be delivered to the Company any and all Confidential
Information, including drawings, notebooks, keys, data and other documents and
materials belonging or relating to the Company, IREC or any Affiliate which is
in Executive's possession or control, regardless of the medium upon which it is
stored, and will deliver to the Company upon such termination of employment any
other property of the Company, IREC or any Affiliate which is in Executive's
possession or control.

Non-Solicitation and Covenant Not to Compete

.

General

. Executive acknowledges that the covenants set forth in this
Section 4.2
are reasonable in scope and essential to the preservation of the business and
the goodwill of the Company, and are consideration for the amounts to be paid to
Executive hereunder. Executive also acknowledges that the enforcement of the
covenant set forth in this
Section 4.2
will not preclude Executive from being gainfully employed in such manner and to
the extent as to provide a standard of living for himself, the members of his
family and the others dependent upon him of at least the level to which he and
they have become accustomed and may expect. In addition, Executive acknowledges
that the Company, IREC and the Affiliates have obtained an advantage over their
competitors that is characterized by relationships with clients, principals and
other contacts.



Covenant

. Executive hereby covenants and agrees that, during the term of employment
hereunder and during a period of six months following the voluntary termination
of employment hereunder (which shall not be deemed to include a termination
resulting from the expiration of the Initial Term or any subsequent renewal) or
the termination of Executive's employment hereunder for Cause under
Section 2.2 (a)
hereunder (the "
Covenant Period
"), Executive shall not, directly or indirectly:



alone, together or in association with others, either as a principal, agent,
owner, shareholder, officer, director, partner, employee, lender, investor or in
any other capacity, engage in, have any financial interest in or be in any way
connected or affiliated with, or render advice or services to, any business
engaged in the Business or any new businesses or lines of business which the
Company may enter prior to the termination of Executive's employment under this
Agreement in the greater metropolitan area of Chicago, Illinois, and any suburb
thereof, other than as an employee of TIGI or an affiliate of TIGI or otherwise
on behalf of the Company as an employee thereof or such other business as may be
permitted by the Company in writing, or as set forth on Exhibit C attached
hereto and made a part hereof;

directly or indirectly divert, take away, solicit or interfere with or attempt
to divert, take away, solicit or interfere with any present or prospective
customer, except on behalf of the Company as an employee thereof;

directly or indirectly solicit, induce, influence or attempt to solicit, induce
or influence any employee or agent of the Company to leave his employment or
engagement with the Company; or offer employment or engagement to or employ or
engage any such employee of the Company, or assist or attempt to assist any such
employee of the Company in seeking other employment; or

in any manner slander, libel or by other means take action which is or intended,
or could reasonably be expected, to be detrimental to the Company, IREC or any
Affiliate or their respective employees or operations. As used herein,
"customer" and "prospective customer" shall include: (A) any tenant or any other
person or entity with whom the Company is negotiating for the leasing of real
property from the Company, IREC or any Affiliate at the time of the termination
of Executive's employment or during the six month period immediately prior to
such termination; or (B) any owner of real property the purchase or sale of
which is being negotiated by the Company, IREC or any Affiliate at the time of
the termination of Executive's employment or during the six month period
immediately prior to such termination. The restrictions imposed by this
Section 4.2(b) shall not apply to the ownership of one percent (1%) or less of
all of the outstanding securities of any entity whose securities are listed on a
national securities exchange.

Remedies

.

Injunctive Relief

. Executive expressly acknowledges and agrees that the business of the Company
is highly competitive and that a violation of
Section  4.1 or Section 4.2
would cause immediate and irreparable harm, loss and damage to the Company, IREC
or any Affiliate not adequately compensable by a monetary award. Executive
further acknowledges and agrees that the time periods and territorial areas
provided for herein are the minimum necessary to adequately protect the business
of the Company, IREC or the Affiliates, the enjoyment of the Confidential
Information and the goodwill of the Company, IREC or the Affiliates. Without
limiting any of the other remedies available hereunder at law or in equity, or
the Company's right or ability to collect money damages, Executive agrees that
any actual or threatened violation of any of the provisions of
Section 4.1 or Section 4.2
may be immediately restrained or enjoined by any court of competent
jurisdiction, and that a temporary restraining order or emergency, preliminary
or final injunction may be issued in any court of competent jurisdiction, upon
twenty four (24) hours' notice and without bond. Notwithstanding anything to the
contrary contained in this Agreement, the provisions of this Section shall
survive the termination of the Employment Term.



Enforcement

. The parties desire that the provisions of
Section 4.1 or Section 4.2
be enforced to the fullest extent permissible under the laws and public policies
in each jurisdiction in which enforcement might be sought. Accordingly, if any
particular portion of
Section 4.1 or Section 4.2
shall ever be adjudicated as invalid or unenforceable, or if the application
thereof to any party or circumstance shall be adjudicated to be prohibited by or
invalidated by such laws or public policies, such section or sections shall be:



deemed amended to delete therefrom such portions so adjudicated; or

modified as determined appropriate by such a court, such deletions or
modifications to apply only with respect to the operation of such section or
sections in the particular jurisdictions so adjudicating on the parties and
under the circumstances as to which so adjudicated.


MISCELLANEOUS

Notices

. All notices or other communications required or permitted hereunder shall be
in writing and shall be deemed given, delivered and received:

when delivered, if delivered personally;

four (4) days after mailing, when sent by registered or certified mail, return
receipt requested and postage prepaid;

one (1) business day after delivery to a private courier service, when delivered
to a private courier service providing documented overnight service; and

on the date of delivery if delivered by telecopy, receipt confirmed, provided
that a confirmation copy is sent on the next business day by first class mail,
postage prepaid, in each case addressed as follows:



To Executive at:

Mr. D. Scott Carr

921 Woodbine Lane

Northbrook, IL 60062

 

To the Company at:

Inland Commercial Property Management, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Robert D. Parks, President

and Chief Executive Officer of IREC

With a copy to:

David J. Kayner, Esq.

General Counsel & Secretary

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, IL 60523



 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

Entire Agreement, Amendments, Etc

. This Agreement contains the entire agreement and understanding of the parties
hereto, and supersedes all prior agreements and understandings relating to the
subject matter thereof. No modification, amendment, waiver or alteration of this
Agreement or any provision or term hereof shall in any event be effective unless
the same shall be in writing, executed by both parties hereto, and any waiver so
given shall be effective only in the specific instance and for the specific
purpose for which given.

Benefit

. This Agreement shall be binding upon, and inure to the benefit of, and shall
be enforceable by, the heirs, successors and legal representatives of Executive
and the successors, assignees and transferees of the Company, IREC or the
Affiliates. This Agreement or any right or interest hereunder may not be
assigned by Executive.

No Waiver

. No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder or pursuant hereto shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder or pursuant thereto.

Severability

. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law but, if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. If any part of any covenant or other
provision in this Agreement is determined by a court of law to be overly broad
thereby making the covenant unenforceable, the parties hereto agree, and it is
their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.

Compliance and Headings

. The headings in this Agreement are intended to be for convenience and
reference only, and shall not define or limit the scope, extent or intent or
otherwise affect the meaning of any portion hereof.

Governing Law

. The parties agree that this Agreement shall be governed by, interpreted and
construed in accordance with the laws of the State of Illinois, and the parties
agree that any suit, action or proceeding with respect to this Agreement shall
be brought in the state courts in Chicago, Illinois or in the U.S. District
Court for the Northern District of Illinois. The parties hereto hereby accept
the exclusive jurisdiction of those courts for the purpose of any such suit,
action or proceeding. Venue for any such action, in addition to any other venue
permitted by statute, will be in Chicago, Illinois.

Counterparts

. This Agreement may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.

No Presumption Against Drafter

. Each of the parties hereto has jointly participated in the negotiation and
drafting of this Agreement. In the event an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by each of the parties hereto and no presumptions or burdens of proof shall
arise favoring any party by virtue of the authorship of any provisions of this
Agreement.

Enforcement

. In the event either of the parties to this Agreement shall bring an action
against the other party with respect to the enforcement or breach of any
provision of this Agreement, the prevailing party in such action shall recover
from the non-prevailing party the costs incurred by the prevailing party with
respect to such action including court costs and reasonable attorneys' fees.

Recitals

. The Recitals set forth above are hereby incorporated in and made a part of
this Agreement by this reference.

 

IN WITNESS WHEREOF

, each of the parties hereto has caused this Agreement to be executed and
delivered as of the day and year first above written.



COMPANY:

 

EXECUTIVE:

 

 

 

Inland Commercial Property Management,

 

 

Inc., an Illinois corporation

 

 

 

 

D. Scott Carr

 

 

 

By:

 

 

 

Its:

 

 

 

 

842105_6

EXHIBIT A

(formula for determining Annual
Incentive Bonus)

1. The Executive's Annual Incentive Bonus Opportunity ("AIBO") shall be
determined based on whether IREC achieves a Threshold, Target, or High level of
performance.

● IREC will have achieved a Threshold level of performance if IREC's growth in
FFO per share (as defined herein) from December 31 of the prior year to December
31 of the current year (the "Measuring Period") is not less than 75% but not
greater than 100% of the median growth in FFO for the applicable year as
published by NAREIT for the Retail Property Sector.

● IREC will have achieved a Target level of performance if IREC's growth in FFO
per share during the Measuring Period is not less than 100% but not greater than
130% of the median growth rate in FFO for the applicable year as published by
NAREIT for the Retail Property Sector.

● IREC will have achieved a High level of performance if IREC's growth in FFO
per share during the Measuring Period is not less than 130% of the median growth
rate in FFO for the applicable year as published by NAREIT for the Retail
Property Sector.

● If IREC achieves a Threshold level of performance, the Executive's AIBO will
be equal to 9% of Executive's Base Salary for the applicable year. If IREC
achieves a Target level of performance, the Executive's AIBO will be equal to
18% of Executive's Base Salary for the applicable year. If IREC achieves a High
level of performance, the Executive's AIBO will be equal to 27% of Executive's
Base Salary for the applicable year.

2. The Executive's Annual Incentive Bonus for the applicable year shall be
determined by adding two components:

A. The first component shall be equal to 50% of the Executive's AIBO.

B. The second component shall be determined based on a subjective assessment of
the Executive's performance by the CEO, and may be up to, but not in excess of,
50% of the Executive's AIBO.

3. Definition for purposes of Exhibit A and Exhibit B:

A. "FFO" shall mean: IREC's net income per share for the relevant period
computed in accordance with Generally Accepted Accounting Principles ("GAAP"),
excluding gains (or losses) from sales of property plus depreciation and
amortization and after adjustments for unconsolidated partnership and joint
ventures in which IREC holds an interest.

B. "NAREIT" shall mean: The National Association of Real Estate Investment
Trusts.

C. "Retail Property Sector" shall mean: The retail property sector as identified
by NAREIT.

EXHIBIT B

(formula for determining Annual Award of
Long Term Grant Restricted Shares)

1. The Executive's Annual Award of Long Term Grant Restricted Shares shall be
determined based on whether IREC achieves a Threshold, Target, or High level of
performance.

● IREC will have achieved a Threshold level of performance if IREC's growth in
FFO per share during the Measuring Period is not less than 75% but not greater
than 100% of the median growth rate in FFO for the applicable year as published
by NAREIT for the Retail Property Sector.

● IREC will have achieved a Target level of performance if IREC's growth in FFO
per share during the Measuring Period is not less than 100% but not greater than
130% of the median growth in FFO for the applicable year as published by NAREIT
for the Retail Property Sector.

● IREC will have achieved a High level of performance if IREC's growth in FFO
per share during the Measuring Period is not less than 130% of the median growth
in FFO for the applicable year as published by NAREIT for the Retail Property
Sector.

● If IREC achieves a Threshold level of performance, the Executive will be
awarded 1818.18 Long Term Grant Restricted Shares. If IREC achieves a Target
level of performance, the Executive will be awarded 3636.36 Long Term Grant
Restricted Shares. If IREC achieves a High level of performance, the Executive
will be awarded 5454.55 Long Term Grant Restricted Shares.

2. Upon award of the Long Term Grant Restricted Shares provided that any such
shares shall be held by IREC for the benefit of Executive subject to forfeiture
as provided below, and simultaneously with issuance of such shares, Executive
shall execute and deliver a blank stock power allowing IREC to cancel any shares
which are forfeited in accordance with the following terms and conditions:

(A) If the Employment Term has not been terminated pursuant to Sections 2.2(a)
or (e) on or before the first anniversary of the Effective Date, the forfeiture
provisions shall expire and be of no further effect to the extent of 20% of the
Long Term Grant Restricted Shares issued to Executive provided that if the
Employment Term has been terminated pursuant to Sections 2.2 (a) or (e) prior to
the first anniversary of the Effective Date, then all Long Term Grant Restricted
Shares shall be forfeited by Executive and cancelled by IREC;

(B) If, on the first anniversary of the Effective Date, the Company decides not
to renew this Agreement, as provided in Section 2.1, then any Long Term Grant
Restricted Shares required to be issued to Executive under this Agreement for
the year preceding such anniversary shall be immediately issued free of any
forfeiture provisions;

(C) If, after the first anniversary of the Effective Date, but prior to the
second anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the Long
Term Grant Restricted Shares issued to Executive shall, as of the second
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions, provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date which is after the first anniversary of the
Effective Date, but prior to the second anniversary of the Effective Date, the
Long Term Grant Restricted Shares remaining subject to forfeiture shall be
forfeited by Executive and cancelled by IREC;

(D) If, after the second anniversary of the Effective Date, but prior to the
third anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the Long
Term Grant Restricted Shares issued to Executive shall, as of the third
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions; provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date which is on or after the second anniversary
of the Effective Date but prior to the third anniversary of the Effective Date,
the Long Term Grant Restricted Shares remaining subject to forfeiture shall be
forfeited by Executive and cancelled by IREC;

(E) If, after the third anniversary of the Effective Date, but prior to the
fourth anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the Long
Term Grant Restricted Shares issued to Executive shall, as of the fourth
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions; provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date which is on or after the third anniversary of
and the Effective Date but prior to the fourth anniversary of the Effective
Date, the Long Term Grant Restricted Shares remaining subject to forfeiture
shall be forfeited by Executive and cancelled by IREC;

(F) If, after the fourth anniversary of the Effective Date, but prior to the
fifth anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), the remaining Long Term Grant
Restricted Shares issued to Executive, as of the fifth anniversary of the
Effective Date, will no longer be subject to any forfeiture provisions; provided
that if the Employment Term has been terminated pursuant to Sections 2.2(a) or
(e), on any date which is on or after the fourth anniversary of the Effective
Date, but prior to the fifth anniversary of the Effective Date, the Long Term
Grant Restricted Shares remaining subject to forfeiture shall be forfeited by
Executive and cancelled by IREC.

3. Executive may not sell, transfer, hypothecate, pledge or assign any Long Term
Grant Restricted Shares which remain subject to forfeiture as provided herein.

4. Upon the occurrence of any forfeiture of Long Term Grant Restricted Shares,
Executive shall immediately take all actions requested by IREC to cause IREC to
immediately cancel any forfeited Long Term Grant Restricted Shares.

5. Executive may exercise all rights of a stockholder, including the right to
vote and receive dividends with respect to any Long Term Grant Restricted Shares
which have been issued to Executive but not otherwise forfeited.

6. Executive acknowledges and understands that the Long Term Restricted Shares
will be issued in accordance with the registration provisions of federal and
state securities law, or exemptions therefrom. As such, Executive agrees to take
all actions requested by IREC which, in its sole discretion, are necessary to
cause the issuance of the shares to be in accordance with the registration
provisions or exemptions, including but not limited to, completing and signing
investor questionnaires.

7. If the Long Term Grant Restricted Shares have not previously been registered
under federal and state securities law and if IREC shall file a registration
statement (other than a registration statement on Form S-4 or any successor
form) with the Securities and Exchange Commission while the Long Term Grant
Restricted Shares are outstanding, IREC shall give Executive at least 30 days'
prior written notice of the filing of such registration statement. If requested
by Executive in writing within 20 days after receipt of any such notice, IREC
shall, at IREC's sole expense (other than the fees and disbursements of counsel
for Executive, and the underwriting discounts, if any, payable in respect of the
Long Term Grant Restricted Shares sold by Executive), register all or, at
Executive's option, any portion of the Long Term Grant Restricted Shares
requested by Executive, concurrently with the registration of such other
securities, all to the extent requisite to permit the public offering and sale
of such other securities, and will use its best efforts through its officers,
directors, auditors and counsel to cause such registration statement to become
effective as promptly as practicable. Notwithstanding the forgoing, if the
managing underwriter of any such offering shall advise a Company in writing
that, in its opinion, the distribution of all or a portion of the Long Term
Grant Restricted Shares requested to be included in the registration
concurrently with the securities being registered by IREC and the securities of
other holders of Company securities would materially adversely affect the
distribution of such securities by IREC for its own account, IREC will include
in such registration first, the securities that IREC proposes to sell, second,
the registerable securities requested to be included in such registration and
other securities requested be included in such registration by holders who have
registration rights, pro rata among the holders of such registerable securities
and such other securities on the basis of the number of shares which are owned
by such holders, and third, other securities requested to be included in such
registration.

EXHIBIT C

It is acknowledged by the parties that Executive owns thirty shares of stock in
each of Midwest Real Estate Equities, Inc. and Inland Southeast Property
Management Corp.

 

 

 

 

 

 

 

 

 

 

 

 

842105_6